--------------------------------------------------------------------------------

LINE OF CREDIT PROMISSORY NOTE

ISSUED TO:

Ferro Group Ventures, Inc.

 

IPASA Building, 3rd Floor

41 Balboa Avenue  

 

Panama City

 

Panama

 



(the “Lender”)  

 



ISSUED BY:

BODYTEL SCIENTIFIC INC.

 

One Independent Drive

 

Suite 1701

 

Jacksonville, FL 32202

 



(the “Borrower”)  

 



AMOUNT:

$2,500,000

1. PROMISE TO PAY. For value received, the Borrower hereby promises to pay to or
to the order of the Lender at its place of business noted above, the amount
advanced to Borrower by Lender, which shall not exceed the principal amount of
two million, five hundred thousand US Dollars ($2,500,000) (the “Loan”) in the
manner hereinafter provided together with interest and other monies which may
from time to time be owing hereunder or pursuant hereto. All amounts advanced to
Borrower by Lender shall be entered on the Schedule of Advances and Payments of
Principal (the “Schedule”) attached to this Note and incorporated herein by this
reference.

2. INTEREST. The amount of principal that has been advanced and is outstanding
from time to time, shall be non-interest bearing up until October 31, 2008.
Commencing November 1, 2008 (“Interest Bearing Date”), the amount of principal
that has been advanced and is outstanding from time to time, shall bear interest
at TEN PERCENT (10.0%) per annum calculated and compounded annually from the
Interest Bearing Date.

3. REPAYMENT. The outstanding principal amount of the Loan together with all
accrued and unpaid interest and all other amounts outstanding hereunder shall
become due and payable in full on February 28, 2009 (“Maturity Date”). At the
request of the Borrower, the Lender may, at its option, extend the Maturity Date
for an additional 12 months.

4. INTEREST CALCULATION. Interest at the rates provided by this Promissory Note
is calculated not in advance and payable after as well as before maturity both
before and after default and both before and after judgment.

5. PREPAYMENT. The Borrower may prepay the Loan in whole or in part without
penalty or prepayment compensation.

6. NO OBLIGATION TO ADVANCE. Neither the execution and delivery of this
Promissory Note (nor any advance made under this Promissory Note) shall obligate
the Lender to make any (further) advance of funds hereunder.

7. DEFINITIONS. “Business Day” means any day except Saturday or Sunday, that
chartered banks are open for business in New York, New York.

--------------------------------------------------------------------------------

- 2 -

8. INTERPRETATION. Words importing the singular number only include the plural
and vice versa and words importing gender shall include all genders and words
importing persons include individuals, partnerships, corporations, trusts,
unincorporated associations, joint ventures, government agencies and other
entities.

9. NOTICE. Except as otherwise provided herein, any notice, statement or other
communication herein required or permitted to be given shall be in writing, any
notice or other document herein required or permitted to be given or delivered
to the Borrower may be personally given or delivered to the Borrower or sent by
facsimile or Federal Express to the Borrower at the address (including facsimile
number) of the Borrower set out above or such other address (including facsimile
number) as the Borrower may designate to the Lender by notice in writing and any
notice or other document herein required or permitted to be given or delivered
to the Lender shall be personally delivered to the Lender at the address set out
above or to such other address as the Lender may designate to the Borrower by
notice in writing; and any notice or other document: (a) if sent to the Borrower
by mail, shall be deemed to have been given to the Borrower at the expiration of
the fifth Business Day after the date of mailing, unless there exists at the
time of mailing, or within five Business Days thereafter, a labour dispute or
other event which would adversely affect the normal delivery of such notice or
other document by Federal Express in which case such notice or other document
will only be deemed to be given or delivered when actually given or delivered;
and (b) if sent by facsimile shall be deemed to be delivered on the day of
transmission if sent during business hours at the destination on the day of
transmission and otherwise on the next Business Day.

10. SUCCESSORS AND ASSIGNS. This Promissory Note shall be binding upon the
Borrower and its successors and shall enure to the benefit of the Lender and its
successors and assigns. Any reference herein to the Lender shall include its
successors and assigns as if specifically named. This Promissory Note is a
negotiable instrument. Presentment for payment, demand, protest, notice of
protest and notice of dishonor of this Promissory Note are hereby waived.

IN WITNESS WHEREOF the Borrower has executed this Promissory Note by the hand of
its duly authorized officer in that behalf this 6th day of March, 2008 in Bad
Wildungen, Germany (Location Outside of Florida).

BODYTEL SCIENTIFIC INC.

 By: /s/ Stefan Schraps      Name: Stefan Schraps      Title: CEO & President  

The foregoing affidavit was sworn to before me this _____day of
________________, 2008, in ____________, ___________.

       Notary Public, State of    My commission expires:  


--------------------------------------------------------------------------------

- 3 -

SCHEDULE OF ADVANCES AND PAYMENTS OF PRINCIPAL
FOR THE
LINE OF CREDIT PROMISSORY NOTE

March 6, 2008

MADE BY
BODYTEL SCIENTIFIC INC. (AS BORROWER)
IN FAVOR OF
FERRO GROUP VENTURES, INC. (AS LENDER)

ENTRY NUMBER DATE AMOUNT OF ADVANCE PRINCIPAL PAYMENT PRINCIPAL AMOUNT
OUTSTANDING APPROVING PERSON’S INITIALS    1. 11/09/2007 500,000.00$          2.
12/28/2007 249,736.33$          3. 02/06/2008 340,000.00€          4. 02/06/2008
170,000.00€          5. 02/27/2008 359,460.00$          6. 03/06/2008
375,600.00$          7.              8.              9.              10.        
     11.              12.              13.              14.              15.    
         16.              17.              18.              19.              20.
         


--------------------------------------------------------------------------------